DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 02 December 2021. The present application claims 1-20, submitted on 02 December 2021 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramadan (U.S. Pub. No. 2021/0212671).
Regarding claim 1, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) a modular surgical instrument system (10), comprising: a handle assembly (100), comprising: a disposable outer housing (110) configured to define a sterile barrier (see Paragraph 0055), the disposable outer housing (110) comprising: a first housing-portion (110a); and a second housing-portion (110b) movable relative to the first housing-portion (110a) between an open configuration and a closed configuration (see Figure 4A- Figure 4C); and a control inner core (150) receivable inside the disposable outer housing (110) in the open configuration (see Figure 4A), wherein the disposable outer housing (110) is configured to isolate the control inner core (150) in the closed configuration (see Figure 2); a primary wired interface (166) configured to transmit at least one of data and power between the control inner core (150) and at least one of modular components (200) of the modular surgical instrument system (10); a secondary interface (300; 530) comprising a sensor (306; 534) located within the outer housing (see Paragraph 0068); and a control circuit (532) configured to confirm a primary connection through the primary wired interface (166) based on at least one reading of the sensor (see Paragraph 0077).
Regarding claim 2, 3, 13 & 14, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the sensor (306; 534) is a proximity sensor (see Paragraph 0070 and Paragraph 0073); and wherein the sensor (306; 534) is a magnetic sensor or a capacitive sensor (see Paragraph 0070 and Paragraph 0073). 
Regarding claim 4, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the primary connection is detectable only when the control inner core (150) is properly inserted into the disposable outer housing (see Paragraph 0062 and Paragraph 0063).
Regarding claim 5, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the sensor (306; 534) is a first sensor, wherein the disposable outer housing (110) comprises a second sensor (see Paragraph 0069).
Regarding claim 6, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the control circuit (532) is configured to detect a closed configuration of the disposable outer housing (110) based on at least one reading of the second sensor (see Paragraph 0076).
Regarding claim 7, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the control circuit (532) is configured to assess a proper assembly of the handle assembly (100) based on the at least one reading of the first sensor (306; 534) and the at least one reading of the second sensor (see Paragraph 0078).
Regarding claim 8, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the first housing-portion (110a) and the second-housing portion (110b) comprise electrical contacts of a closed-configuration detection circuit (see Paragraph 0077).
Regarding claim 9, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the control circuit (532) is configured to detect the closed configuration based on an electrical signal transmitted between the electrical contacts (see Paragraph 0077).
Regarding claim 10, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) handle assembly (100) for use with a modular surgical system (10), the handle assembly (100) comprising: a disposable outer housing (110) configured to define a sterile barrier (see Paragraph 0055), the disposable outer housing (110) comprising: a first housing-portion (110a); and a second housing-portion (110b) movable relative to the first housing-portion (110a) between an open configuration and a closed configuration (see Figure 4A- Figure 4C); a control inner core (150) receivable inside the disposable outer housing (110) in the open configuration (see Figure 4A), wherein the disposable outer housing (110) is configured to isolate the control inner core (150) in the closed configuration (see Figure 2); a first sensor (306; 534) configured to detect the control inner core (150) within the disposable outer housing (see Paragraph 0062 and Paragraph 0063); a second sensor (306; 534) configured to detect a closed configuration of the disposable outer housing (see Paragraph 0062 and Paragraph 0063); and a control circuit (532) configured to assess a proper assembly of the disposable outer housing (110) with the control inner core (150) based on at least one reading of the first sensor (306; 534) and at least one reading of the second sensor (see Paragraph 0078).
Regarding claim 11, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the control circuit (532) is configured to detect the closed configuration based on a distance between the first housing-portion and the second housing-portion (see Paragraph 0073).
Regarding claim 12, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the control circuit (532) is configured to detect the closed configuration (see Figure 2) when the distance between the first housing-portion (110a) and the second housing-portion (110b) is less than or equal to a predetermined distance (see Paragraph 0073).
Regarding claim 15, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein control circuit (532) is configured to disable the control inner core (150) after a predetermined number of uses (see Paragraph 0078).
Regarding claim 16, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the control circuit (532) is configured to disable the control inner core (150) by removing a current limiter (see Paragraph 0078).
Regarding claim 17, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the disposable outer housing (110) comprises a disabling mechanism (300; 530) for preventing re-use of the disposable outer housing (see Paragraph 0071 and Paragraph 0072).
Regarding claim 18, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the disabling mechanism (300) is activatable by transitioning the first housing-portion (110a) and the second housing-portion (110b) from the closed configuration to the open configuration (see Paragraph 0071 and Paragraph 0072).
Regarding claim 19, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) a handle assembly (100) for use with a modular surgical system (10), the handle assembly (100) comprising: an outer surface (148); a sensor array (300) comprising sensors (306; 534) secured into the outer surface (148) in predetermined zones of the handle assembly (100); and a disposable outer housing (110) configured to define a sterile barrier (see Paragraph 0055), the disposable outer housing (110) comprising a re-sterilization-detection circuit (532) configured to detect a re-sterilization status of each of the zones based on readings from the sensor (see Paragraph 0073 and Paragraph 0078).
Regarding claim 20, Ramadan discloses (see Figure 2 and Figure 4A- Figure 4C) wherein the re-sterilization-detection circuit (532) is configured to assess an end of a lifecycle of the handle assembly (100) based on the readings of the sensors (see Paragraph 0073 and Paragraph 0078).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731